

116 HR 5753 IH: To modify the authorization for a project for navigation, and for other purposes.
U.S. House of Representatives
2020-02-04
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I116th CONGRESS2d SessionH. R. 5753IN THE HOUSE OF REPRESENTATIVESFebruary 4, 2020Mr. Gallagher introduced the following bill; which was referred to the Committee on Transportation and InfrastructureA BILLTo modify the authorization for a project for navigation, and for other purposes.
	
		1.Menominee Harbor, Michigan and Wisconsin
 (a)In generalBeginning on the date of enactment of this Act, the project for navigation, Menominee Harbor, Michigan and Wisconsin, authorized by the first section of the Act of March 3, 1871 (16 Stat. 538, chapter 118), the first section of the Act of June 13, 1902 (32 Stat. 344, chapter 1079), the first section of the Act of March 4, 1913 (37 Stat. 815, chapter 144), the first section of the Act of July 3, 1930 (46 Stat. 929, chapter 847), the first section of the Act of August 30, 1935 (49 Stat. 1035, chapter 831), section 2 of the Act of March 2, 1945 (59 Stat. 19, chapter 19), and section 101 of the River and Harbor Act of 1960 (74 Stat. 482), is—
 (1)no longer authorized for the portion described in subsection (b); and (2)modified to be authorized for the portion described in subsection (c).
 (b)Portion deauthorizedThe portion described in this subsection is the area bounded by the coordinates of— (1)N471038.71, E2583152.81;
 (2)N470992.45, E2583597.87; and (3)N470901.36, E2583586.23.
 (c)Portion authorizedThe portion described in this subsection is the area bounded by the coordinates of— (1)N471199.14, E2583143.27;
 (2)N471145.78, E2583638.53; (3)N470927.47, E2584121.08;
 (4)N470945.90, E2584058.78; and (5)N470990.85, E2583801.00.
				